Citation Nr: 0622840	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic sphenoid 
sinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972 and from February 1975 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied a rating in excess of 
10 percent disabling for the veteran's sinusitis.  While the 
appeal was pending, the RO in a June 1999 rating decision, 
granted a 30 percent rating for the sinusitis effective to 
the date of the claim.  The veteran continued to disagree 
with this rating.  

In March 2005 the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.  


FINDING OF FACT

Competent medical evidence shows the veteran have undergone 
repeated surgeries for his sinuses; there are no current 
residual symptoms of chronic osteomyelitis, nor is he shown 
to have near constant sinusitis characterized by headaches, 
pain, and tenderness of the affected sinus, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
sphenoid sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6514 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in September 1998.  After the December 
1998 rating, a duty to assist letter addressing the claim was 
issued by the AMC in March 2005 and another such letter was 
issued by the AMC in September 2005.  In this letter the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
which included notice of the requirements for an increased 
rating, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  The duty to assist letter specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of October 2005  provides a current assessment of the 
veteran's condition based on examination of the evidence in 
the claims file including treatment records from 2005.  
Attempts were made to have the veteran appear for the 
examination, however repeated reports of contact with the 
veteran from October and November 2005 revealed that he was 
bedridden and unable to report for an examination.  However 
the evidence of record, particularly the treatment records 
from 2005 as well as the October 2005 claims file review 
examination report provides sufficient evidence on which to 
adjudicate this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

According to Diagnostic Code 6514, for sphenoid sinusitis, a 
50 percent rating is warranted following radical surgery with 
chronic osteomyelitis or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6514 (2005).

The veteran contends that his sinusitis condition is more 
severe than currently evaluated.  He filed his claim for an 
increased rating in September 1998.  The pertinent evidence 
reflects that he was treated for sinusitis and other nasal 
problems in the service and underwent a septoplasty for a 
deviated septum in October 1975, with an unremarkable 
postoperative recovery.  The VA treatment records from 1996 
through 1997 prior to his claim reflect repeated treatment 
for nasal and sinus problems diagnosed as chronic versus 
recurrent sinusitis.  A March 1997 computer tomography (CT) 
scan gave an impression of partial opacification of the 
bilateral ethmoid and frontal sinuses with mild mucosal 
thickening of the left sphenoid sinus, no fluid level.  A 
mucous cyst versus polyp was present in the right maxillary 
sinus.  Both osteomeatal complexes were occluded by soft 
tissue.  The primary diagnostic code was serious abnormality, 
action needed.  

The VA treatment records from 1998 reflected continued 
problems with recurrent sinusitis.  An October 1998 record 
revealed that he was sent to smoking cessation at the ear 
nose throat (ENT) clinic's request as he suffered from 
chronic sinusitis and was advised to quit smoking because of 
this condition.  A November 1998 CT scan compared itself to 
the March 1997 CT scan, and recited the findings from this 
earlier study.  The current impression was continued mucosal 
thickening and fluid bilaterally in the paranasal sinuses 
with continued blockage of the osteomeatal complexes.  This 
pattern may represent an infectious process and/or 
inflammatory allergic thickening.  The previously identified 
retention cyst in the right maxillary sinus could not be 
evaluated at present as the sinus showed subtotal 
opacification.  A December 1998 ENT clinic note for chronic 
sinusitis noted symptoms of severe pain/pressure between and 
under the eyes.  CT was noted to have shown anterior greater 
post ethmoid disease, minimal right sphenoid disease, 
bilateral-right greater than left maxillary sinus disease 
and minimal frontal sinus disease.  He was viewed as a 
candidate for endoscopic sinus surgery, bilateral total 
sphenoidectomies and maxillary sinusotomies and possible 
septoplasty and turbinate reduction.  

In an April 1999 phone liaison, the veteran was noted to have 
been scheduled for functional endoscopic sinus surgery (FESS) 
on April 14, 1999, but decided not to undergo it at that time 
for convenience purposes.  

The report of a June 1999 VA examination gave a history of 
the veteran having had sinus infections intermittently for 
over 20 years.  He underwent a septoplasty in 1975.  He had 
about 8 episodes of sinusitis per year, treated with 
antibiotics.  In between, he was generally congested with 
some drainage, yellowish or orange, particularly when he had 
sinusitis.  The infections, associated facial pain, headaches 
and congestion were so severe that he had been informed by a 
dentist that his sinuses were the cause of his problems, not 
his teeth.  He took Tylenol for pain and did miss work.  He 
was prescribed some medicine for associated equilibrium 
problems.  He had not had any epistaxis and was not currently 
draining, but was significantly congested.  He was advised to 
have sinus surgery.  Several CT scans showed opacification of 
the air cells.  

Physical examination showed the veteran to be clearly 
congested with a nasal voices.  His nasal examination was 
consistent with swelling and congestion of the tissues with a 
decreased nasal airway, particularly on the right side.  His 
tissues were red, erythematous with some secretions that were 
thin and clear.  No pus or polyps were seen.  The doctor 
reviewed the findings of the March 1999 CT scan and recited 
them.  The impression was that the veteran has chronic 
sinusitis with exacerbations frequently of acute sinusitis 
treated with antibiotics.  He had been treated in the past 
with steroids with minimal improvement.  In August 1999 he 
complained of recurrent drainage and pain and he was assessed 
with rule out recurrent sinusitis.  

Also in August 1999 the veteran underwent FESS surgery and 
septoplasty surgery.  The procedure included septoplasty, 
bilateral inferior turbinate reductions, bilateral endoscopic 
total ethmoidectomies, and bilateral endoscopic maxillary 
antostomia.  There were no complications.  In January 2000 he 
was seen for a recurrence of pain and nasal stuffiness since 
his recent surgery.  He complained of fever and discolored 
sputum.  He was treated with antibiotics.  Another January 
2000 outpatient record revealed that the veteran had been 
seen for sinusitis and had recurrent infections in his upper 
teeth, viewed as the possible source of sinus infections and 
vice versa.  He was directed to remove his remaining upper 
teeth.  

In October 2000, he was status post FESS of August 1999 with 
complaints of recurrent sinus infections even worse since his 
surgery.  His current symptoms were an inability to breathe 
through his nose, recurrent episodes of sinus pressure, 
purulent drainage about every 2 weeks.  He used saline and 
Flonase and multiple courses of antibiotics.  His physical 
examination revealed post surgical scarring in the right 
maxillary and ethmoid.  His right maxillary sinus was not 
patent with no purulence.  His left sinus was widely patent.  
His ethmoid cells were open with no polyps.  His nasal airway 
was widely open to nasopharynx and minimal synechiae.  A 
November 2000 CT scan noted his clinical history of status 
post endoscopic sinus surgery.  The CT gave an impression of 
status post bilateral uncinectomies and middle inferior 
turbinectomies.  There was chronic mild to moderate sinusitis 
of the maxillary, ethmoid and frontal sinuses.

Records from 2001 reflect that in a January 2001 ENT follow 
up he requested Bactrim for a sinus infection.  In February 
2001, he was seen for complaints of recurrent sinus 
infections even worse since surgery.  His current symptoms 
were bilateral sinus headaches and nasal congestion.  He had 
worsening lightheadedness.  He was noted to have underwent a 
CT scan in November 2000 and the diagnosis from this was 
reported.  Physical examination revealed right maxillary 
ostia closed, no polyps, no masses, inferior turbinate on the 
right absent.  The assessment was headaches of possible sinus 
etiology, lightheadedness not consistent with sinus disease.  
Also in February 2001 he underwent C & S of sinuses and 
wanted Bactrim for a sinus infection.  A follow up of the 
nasal swabs showed culture results of staphylococcus aureus 
and serratia marcescens, both sensitive to Bactrim.  The 
veteran complained that his symptoms had not improved since 
starting antibiotics and he had been on multiple courses of 
antibiotics in the past.  A November 2001 CT scan showed the 
same impression as in November 2000.  

VA treatment records from 2002 through 2005 primarily dealt 
with other medical complaints besides his service-connected 
sinus problems, but did include some treatment for sinus 
complaints.  A February 2002 record reflected that the 
veteran called very agitated that he could not get any sinus 
medications and that he had another sinus infection.  He was 
told that he had repeatedly missed his ENT appointments and 
that when he called he was very demanding and abusive to the 
staff.  The doctor refused to dispense medication over the 
phone.  The veteran became verbally abusive and hung up.  The 
next reference to sinus problems is not shown until November 
2004, when the veteran complained of his sinuses "acting 
up" with complaints of chronic nasal congestion for the past 
few days and having increased congestion with whitish to 
yellowish discharge.  Physical examination revealed a left 
nasal septal deviation, mild to moderate edema of the 
turbinates and no active drainage.  The diagnosis was nasal 
septal deviation, chronic rhinitis and possible sinusitis.  
He was treated with amoxicillin.  

VA treatment records from 2005 reflect that on January 6, 
2005 he had mild edema of the nasal turbinates and was pale 
looking.  The diagnosis at the time was allergic rhinitis.  
He was prescribed Naproxen for headaches and flunisolide 
inhalers.  He was next seen on January 13, 2005 for 
complaints of chronic sinusitis.  He said he gets a sinus 
infection 5 times a year.  He denied nasal drainage and 
complained of constant sinus pressure.  He was taking Dristan 
sinus spray with no relief.  The examination showed mild 
edema of his nasal turbinates, pale looking and no active 
drainage from his sinuses.  The nasal septum was deviated to 
the left.  The diagnosis was recurrent rhinosinusitis.  He 
was prescribed Amoxicillin.  He was seen again in February 
2005 with the same complaints of nasal congestion, and 
physical examination showed deviated nasal septum.  The 
diagnosis was chronic rhinosinusitis and deviated septum.  In 
April 2005 he stated that he was feeling good at this time.  
The impression was chronic rhinitis.  In August 2005 he 
telephoned a request for medications complaining that he had 
a flare up of his chronic sinusitis.  He was unable to come 
into the office, so he requested the medications be mailed.  

The report of an October 2005 VA examination reflected that 
the veteran was unable to come in for a VA examination as he 
had contacted the VA and said that he was bedridden.  No 
reason was given as to why he was bedridden.  The examiner 
instead reviewed the electronic records and the claims file 
and reported the findings from the VA records from 2005 as 
described above.  Based on a review of these records, the 
examiner opined that the veteran was not disabled from his 
chronic sinusitis.  His symptoms were moderate.  There was no 
evidence of chronic osteomyelitis.  There was no evidence of 
tenderness of the affected sinuses and no purulent discharge 
and crusting during these examinations in the 2005 records.  
The examiner opined that this condition did not affect his 
employment nor had it required hospitalization.  There was 
only one referral to the emergency room noted, which he did 
not pursue.  The service-connected sinusitis did not cause 
marked interference with employment nor required frequent 
periods of hospitalization.  

Based on this evidence, particularly the most recent records 
of treatment and the opinion from the examiner in October 
2005, the Board finds that the evidence is against a rating 
in excess of 30 percent disabling for the veteran's service-
connected sinusitis.  

Although the veteran is shown to have undergone repeated 
surgeries for his sinuses, there are no current residual 
symptoms of chronic osteomyelitis or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting which 
would warrant a 50 percent rating under Diagnostic Code 6514.  

There is no evidence of record that the veteran's service-
connected sinus condition causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  

In sum the preponderance of the evidence is against a higher 
rating for residuals of sphenoid sinusitis.  The application 
of the reasonable doubt doctrine is, therefore, not warranted 
in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 30 percent is denied for chronic 
sphenoid sinusitis.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


